-Judgment modified on the facts by striking from the second ordering paragraph the words “persons who are members of” and by striking from the third ordering paragraph the words “ members of ”, and as so modified is, together with the order so far as appealed from, affirmed, with costs to the respondents. Hew finding of fact made and certain conclusions of law modified. All concur. (The judgment is for plaintiffs in an injunction action. The portion of the order appealed from denies leave to serve an amended answer containing a counterclaim.) Present — Taylor, P. J., Dowling, Harris, McCurn and Larkin, JJ.